Citation Nr: 1040786	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to February 
1960.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for PTSD.  This case was 
previously before the Board in August 2007 and again in May 2009 
and was remanded on each occasion for additional development of 
the record and/or to ensure due process.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  There is no corroboration or verification of the occurrence 
of the Veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a September 2004 letter, issued prior to the 
rating decision on appeal, and in a July 2009 letter, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  Letters dated May 2006 and July 2009 also 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, service personnel records, VA outpatient treatment 
records, and the report of a VA examination.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evaluation, between current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony may establish the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  If, however, the 
Veteran did not serve in combat, or if the claimed stressor is 
not related to combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  

The Board notes that effective July 13, 2010, 38 C.F.R. § 
3.304(f) was amended; however, under the facts of this case the 
regulatory change does not impact the outcome of the appeal.  See 
75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 
2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

The Veteran asserts service connection is warranted for PTSD due 
to in-service stressors.  Essentially, he argues he was subject 
to verbal abuse and harassment by drill instructors in service.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  VA 
outpatient treatment records disclose when the Veteran was seen 
in October 1999, it was reported he scored positive on depression 
screening.  A history of depression was noted in October 2000, 
and the Veteran related he had been more depressed than he 
previously had been.  The assessment was depression, and the 
Veteran agreed to a mental health clinic referral.  In February 
2001, the Veteran reported he was having vivid dreams of the war.  
The assessments were depression and possible PTSD.  In July 2001, 
he reported he was experiencing dreams of boot camp.  The 
impression was dysthymia.  It was noted he had long-standing 
dysphoria.  

In a statement dated October 2004, the Veteran described his in-
service stressor.  He related he had always wanted to be a 
Marine.  He claimed he was made a squad leader in boot camp.  
Then, he alleges he was awakened one night at 11:00 P.M. by one 
of his drill instructors and was made to go to his office.  He 
maintains he was forced to stand at attention for approximately 
three to four hours while another drill instructor humiliated, 
harassed and hit him.  He says he was jabbed and poked with a 
swagger stick.  The Veteran asserted this continued for about 
four times a week for six weeks.  He insists that after this, he 
wanted no part of the Marines.  He added that he could not tell 
anyone what had happened or he would have been in trouble.  He 
stated he began having nightmares in the past two years.  

Additional VA outpatient treatment records disclose the Veteran 
reported in December 2004 that he was still having intrusive 
dreams.  The diagnoses were depression, not otherwise specified 
and PTSD.  

The Veteran was afforded a VA psychiatric examination in 
September 2009.  In addition to the emotional and physical abuse 
he has previously related, the Veteran asserted that he was made 
to watch the sexual acts of his boot camp officers, and that they 
tried to engage in sexual acts with him.  The diagnosis was PTSD.

The evidence against the Veteran's claim includes the service 
treatment and personnel records and the post-service medical 
evidence.  The service treatment records are negative for 
complaints or findings relating to any psychiatric disability, 
including PTSD.  A psychiatric evaluation on the separation 
examination in February 1960 was normal.  

During a VA outpatient treatment visit in July 2001, the Veteran 
acknowledged he did not witness any traumatic events in service.  
He said he associated his enlistment in service with having to 
give up his dream of becoming an attorney.  He stated that he 
obtained a job after high school, but that his stepfather 
verbally harangued him.  He maintained he was so angry, he 
enlisted in the Marines.  He added he had been struck frequently 
by his stepfather and that he felt verbally abused.  He added 
that he could not get the approval of his stepfather no matter 
what he did.  He claimed his stepfather was always critical.  

When he was examined by the VA in September 2009, in contrast to 
his previous statements, he indicated he had been raised by both 
parents and that he had good relations with them and his 
siblings.  

Although the Veteran has identified an in-service stressor, since 
he is unwilling to furnish the names of anyone involved, such 
events are, by their very nature, unverifiable.  The Board notes 
that during the VA psychiatric examination in September 2009, the 
Veteran refused to provide the names of the people who he alleges 
abused him.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the 
United States Court of Appeals for Veterans Claims noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Moreover, the 
Veteran has not alleged, nor do his personnel records suggest, 
that any change in his behavior took place following the alleged 
stressor.

The Board points out that while in February 2001 he reported 
vivid dreams of the war, the Veteran had no wartime service.  
When he first reported having dreams of boot camp, he made no 
mention of any incidents involving his drill instructors.  At 
that time, he described problems with his stepfather.  Yet, at 
the time of the September 2009 VA psychiatric examination, he 
claimed he had a good relationship with his parents.  Finally, 
the Board notes that he only very recently alleged an attempt by 
the drill instructors to sexually assault him.  The constantly 
changing nature of his allegations undermines his credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider bias in lay evidence and conflicting 
statements of the veteran in weighing credibility).  There is no 
evidence in the record of a finding of PTSD based on a confirmed 
stressor.  Thus, in the absence of credible or corroborated 
evidence of a stressor, there is no basis on which a grant of 
service connection for PTSD may be predicated.

The Board acknowledges that PTSD has been assessed at several VA 
outpatient visits.  While a medical provider may determine if a 
stressor is sufficient to result in PTSD, this can occur only 
after it has been established by adjudicatory personnel that that 
the stressor in fact exists.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (an opinion by a medical health professional 
based on post-service examination of the Veteran cannot be used 
to establish the occurrence of a stressor).

In sum, there is no evidence of PTSD in service and no credible 
evidence to support the existence of his claimed in-service 
stressors.  The Board finds, accordingly, that the preponderance 
of the evidence is against the claim for service connection for 
PTSD.

The Board acknowledges the medical evidence of record includes 
diagnoses of depression and dysthymia.  Significantly, however, 
the claims folder contains no competent evidence of an 
association between these disabilities and the Veteran's active 
duty based on factors not associated with the reported stressors, 
which have not been found to be credible.  Indeed, service 
treatment records are negative for complaints of, treatment for, 
or findings of a psychiatric disorder, and the first competent 
evidence of such a disability is dated in many years after 
service.  Accordingly, the Board concludes that no further action 
with regard to the matter of service connection for a psychiatric 
disability other than PTSD is warranted at this time.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   




ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


